      Case 2:19-cv-00797-SJF-AKT Document 2 Filed 02/08/19 Page 1 of 2 PageID #: 12                                          o
                                                                                                               FILED 
                                                                                                               CLERK 
                                                                                                                   
AO 440(Rev. 12/09) Summons in a Civil Aclion                                                          2/8/2019 3:11
                                                                                                                      pm
                                                                                                       U.S. DISTRICT COURT 
                                    United States District Court                                  EASTERN DISTRICT OF NEW YORK 
                                                                for the
                                                                                                       LONG ISLAND OFFICE 
                                                    Eastern District of New York


 JAIME DAVID VALLE, individually and on behalf of
          all others similarly situated.
                            Plaintiff

                               V.
                                                                          CV19-0797
                                                                          Civil Action No.
        GDT ENTERPRISES, INC. d/b/a CROWN
                    STEAKHOUSEetal.,                                      feuerstein, j.
                           Defendant
                                                                   TOMLINSGN. Mt
                                                 SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) GDI ENTERPRISES, INC. d/b/a CROWN STEAKHOUSE, 106 Bedford Avenue,
                                        Beiimore, New York 11710
                                        GERARD MCCLOREY, 106 Bedford Avenue, Beiimore, New York 11710




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12 (a)(2) or(3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:             Helen F, Dalton & Associates, P.C.
                                        Roman Avshaiumov, Esq.
                                        80-02 Kew Gardens Road, Suite 601
                                        Kew Gardens, NY 11415




         If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                           DOUGLAS C.PALMER
                                                                                        COURT
                                                                                                                   .   ...


                                                                                                          •/



Date:      FEB 08 20W                                                                  9
                                                                                                'lerk or Deputy ClerfC'-
       Case 2:19-cv-00797-SJF-AKT Document 2 Filed 02/08/19 Page 2 of 2 PageID #: 13


AO 440(Rev. 12/09) Summons in a Civil Action(Page 2)

 Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed, R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)


          □ I personally served the summons on the individual at (place)
                                                                                on (date)                         ; or


         □ Ileft the summons at the individual's residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

         □ I served the summons on (name ofindividual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                         ; or


         □ I returned the summons unexecuted because                                                                            ; or

          O Other (specify):




          My fees are $                         for travel and $                 for services, for a total of $          0.00


          I declare under penalty of peijury that this information is true.


Date:
                                                                                      Server's signature



                                                                                    Printed name and title




                                                                                       Server's address


Additional information regarding attempted service, etc:
